Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by SHIN et al. (KR 20170081347 A and SHIN hereinafter)
Regarding Claim 1, SHIN discloses (figs 1-17) a display device comprising: 
a flexible display panel (20); a panel roller (156, fig.6), 
wherein the flexible display panel is wound around or unwound from the panel roller (fig.12); a main frame (30b) extending in a longitudinal direction of the panel roller, 
wherein the panel roller is coupled to the main frame (fig.13); 
a rod (87) extending in the longitudinal direction of the panel roller, wherein the rod is spaced apart from the panel roller and the main frame (fig.13); and 
a sub frame (including 30a and 30c) coupling the rod with the main frame, wherein the sub frame is coupled to the main frame and is disposed between both ends of the rod in a longitudinal direction of the rod (shows in fig.13).
 
Regarding Claim 10, SHIN discloses (figs 1-17) the display device according to claim 1, wherein the flexible display panel moves downwards in response to being unwound from the panel roller, and moves upwards in response to being wound around the panel roller (figs 11a-b).

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, SHIN fails to teach, “wherein the sub frame comprises: a first beam extending from the main frame to the rod; and a clamp formed at a distal end of the first beam and configured to clamp the rod.” However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filled 07/05/2022 have been fully considered but they are not persuasive.  
Applicant argues that the Shin reference does not disclose, teach, or suggest a sub frame coupling the rod with the main frame, wherein the sub frame is coupled to the main frame and is disposed between both ends of the rod in a longitudinal direction of the rod, as required by the amended claim language.
Examiner respectfully disagrees. Shin clearly teaches “a sub frame (including 30a and 30c) coupling the rod with the main frame, wherein the sub frame is coupled to the main frame (30b) and is disposed between both ends of the rod (87) in a longitudinal direction of the rod (shows in fig.13).”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841